 In the Matter of THE CENTRAL DISPENSARY AND EMERGENCY HOS-PITALandUNITED CONSTRUCTION WORKERS ORGANIZING COMMITTEE,BUILDING SERVICE AND MAINTENANCE WORKERS, LOCAL 120,C. I. O.In the Matter Of CENTRAL DISPENSARY AND EMERGENCY HOSPITALandBUILDING SERVICE EMPLOYEES'INTERNATIONAL UNION, A. F. OF L.Cases Nos. R -3Q8 and V-R 1045, respectivelyORDER VACATING DECISION AND DIRECTION OF ELEC-TION, REOPENING RECORD, REFERRING PROCEEDINGTO REGIONAL DIRECTOR, AND AUTHORIZING RE-GIONAL DIRECTOR TO ISSUE NOTICE OF FURTHERHEARING; DIRECTING INVESTIGATION AND HEAR-ING, AND CONSOLIDATING CASESJune 17, 1942The Board having, on April 29, 1942, issued a Decision and Direc-tion of Election 1 in Case No. R-3548, and on May 23, 1942, an Amend-ment to Direction of Election 2; a petition, pursuant to Section 9 (c)of the Act, having been filed by Building Service Employees' Inter-national Union, A. F. of L., in Case No. V-R-1045, and 'the Boardhaving considered the same and being advised in the premises, andit appearing to the Board that a question affecting commerce con-cerning the representation of employees has arisen in ,Case No.V-R-1045, and the Board deeming it necessary in order to effectuatethe purposes of the Act to reopen the record in Case No. R-3548 forthe purpose of further proceedings,IT IS HEREBY ORDERED that the aforesaid Decision and Direction ofElection and Amendment to Direction of Election be, and they herebyare, vacated and set aside; andIT IS FURTHER ORDERED, that the record in Case No. R-3548 be re-opened, that a-further hearing be held, that the proceeding be referredto the Regional Director for the Fifth Region for the purpose ofconducting such further hearing, and that the said Regional Directorbe, and he hereby is, authorized to issue notice of such further hearingin this proceeding; and140 N. L.R. B 1011.2 41 N. L. R. B. 215.41 N. L.R. B., No. 50a.216 THE CENTRAL DISPENSARY AND EMERGENCY HOSPITAL 217IT IS 'FURTHER ORDEREDthat the said Regional Director conduct aninvestigation in Case No. V-R-1045 and provide for an appropriatehearing upon due notice, pursuant to Section 9 (c) of the NationalLabor Relations Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, andreport to the Board regarding such investigation and hearing in therepresentation case aforementioned; andIT IS FURTHER ORDERED,pursuant to Article III, Section 10 (c) (2)of the said Rules and Regulations, that thesecasesbe, and theyhereby are, consolidated.